DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2020, 05/04/2021, 08/19/2021 and 05/03/2022 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 10,140,695) in view of Trail (US 11,209,650).
Regarding claim 1, Wilson teaches 
a system (see fig. 7) comprising,
a beam splitter/combiner (beam splitter 730 and col. 15, lines 33-35, the beamsplitter 730 combines the light from the group of optics 720 with the light from the periphery display to generate composite content); 
a first light path for a foveal image element (col. 14; lines 50-60, discusses the compound display assembly of fig. 7 is an embodiment of the compound display assembly 300 of fig. 3, therefore, high resolution inset display 705 and image light traveling through the group 710 of optical elements), the first light path including first optics (710), a steerable element (steering element 715) to steer a position of the foveal image element (col. 14; lines 50-60, discusses the compound display assembly of fig. 7 is an embodiment of the compound display assembly 300 of fig. 3, therefore, high resolution inset display 705 and image light traveling through the group 710 of optical elements) to a particular orientation, the beam splitter/combiner (730), 
a second light path for a field image element (light from the peripheral display 725), the second light path including the beam splitter/combiner (730) and the final optics (lens 735).
Wilson does not specifically teach a waveguide and a final optics to direct the foveal image element to an in-coupling region of the waveguide.
However, in a similar endeavor, Trail teaches a system (see fig. 4) comprising, a waveguide (waveguide 320) and a final optics (optics system 415) to direct the foveal image element (col. 9, lines 40-45, the foveal image is directed to eye (foveal view)) to an in-coupling region ( coupling element 350) of the waveguide (320). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Wilson with a waveguide and a final optics to direct the foveal image element to an in-coupling region of the waveguide of Trail for the purpose of providing a high quality image (col. 9, lines 20-24).
Regarding claim 2, Wilson in view of Trail teaches the invention as set forth above and Wilson further teaches a foveal display panel (col. 14; lines 50-60, discusses the compound display assembly of fig. 7 is an embodiment of the compound display assembly 300 of fig. 3, therefore, high resolution inset display 705), an output of the foveal display panel passing through the first light path (image light traveling through the group 710 of optical elements); 
a field display panel (peripheral display 725), an output of the field display panel (725) passing through the second light path (light from the peripheral display 725); 
and the beam splitter/combiner (730) working as a beam combiner, to combine the light from the foveal display panel with light from a field display panel prior to entry of the light into the final optics (beam splitter 730 and col. 15, lines 33-35, the beamsplitter 730 combines the light from the group of optics 720 from the high resolution inset display 705 with the light from the periphery display to generate composite content prior to entry of the light into the lens 735).

Claims 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 10,140,695) in view of Trail (US 11,209,650) as applied to claim 1 above, and further in view of Tremblay et al. (US 20160033771).
Regarding claim 3, Wilson in view of Trail teaches the invention as set forth above but does not specifically teach the beam splitter/combiner is one of: a polarized beam splitter working in reverse and a partial mirror.
However, in same endeavor, Tremblay teaches the system (see fig. 8), wherein the beam splitter/combiner is a polarized beam splitter (polarizing beam splitters 807, 808 and 809, ¶171) working in reverse (this is by design allowing specific polarization of light to travel through or reflected).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Wilson in view of Trail with the beam splitter/combiner is one of, a polarized beam splitter working in reverse and a partial mirror of Tremblay for the purpose of allowing predetermined light beam to pass through the component (¶171).
Regarding claim 4, Wilson in view of Trail teaches the invention as set forth above but does not specifically teach further comprising: one or more mirrors to redirect light.	Tremblay teaches the system (see fig. 8), further comprising: one or more mirrors (mirror 832) to redirect light.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Wilson in view of Trail with one or more mirrors to redirect light of Tremblay for the purpose of relaying the light beam through the device (¶171).
Regarding claim 5, Wilson  in view of Trail teaches the invention as set forth above but does not specifically teach a single display panel having a first half and a second half, wherein light from the first portion of the single display panel is directed through the first light path, and the light from the second portion of the single display panel is directed through the second light path.
Tremblay teaches the system (see fig. 8), further comprising, a single display panel (801,802,803) having a first half (801) and a second half (802), wherein light from the first portion of the single display panel (801, 802, 803) is directed through the first light path (light from 801 traveling a light path through elements 804, 809, and 814), and the light from the second portion of the single display panel (801, 802, 803) is directed through the second light path (light from 802 traveling a light path through elements 805, 808 and 815).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Wilson in view of Trail with a single display panel having a first half and a second half, wherein light from the first portion of the single display panel is directed through the first light path, and the light from the second portion of the single display panel is directed through the second light path of Tremblay for the purpose of taking the different sets of wavelength to provide a holographic image (¶171).
Regarding claim 13, Wilson  in view of Trail teaches the invention as set forth above but does not specifically teach the first optics comprise a steering cube, the steering cube, including a polarized beam splitter, the light entering the steering cube passing through multiple sides of the steering cube, prior to exiting the steering cube toward the intermediate optics.
Tremblay teaches a system (see fig. 8), wherein the first optics comprise a steering cube, the steering cube, including a polarized beam splitter (809), the light entering the steering cube passing through multiple sides of the steering cube (see fig. 8 light beams traveling through element 809), prior to exiting the steering cube (809) toward the intermediate optics (814).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Wilson in view of Trail with the first optics comprise a steering cube, the steering cube, including a polarized beam splitter, the light entering the steering cube passing through multiple sides of the steering cube, prior to exiting the steering cube toward the intermediate optics of Tremblay for the purpose of produce and image directly on the user’s eye (¶163).

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
	Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or suggest of the system specifically including, as the distinguishing feature(s) in combination with the other limitations, a first polarization filter of a first type of polarization over the first half of the single display panel; a second polarization filter of a second type of polarization over the second half of the single display panel; the beam splitter/combiner working as a polarized beam splitter, wherein light with the first type of polarization passes through the polarized beam splitter prior to the first optics of the first light path, and passes through the polarized beam splitter a second time, prior to entering the final optics; and light with the second type of polarization is reflected by the polarized beam splitter toward the final optics of the second light path.
	Specifically, with respect to claim 7 is objected to for the same reason as claim 6.
	Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or suggest of the system specifically including, as the distinguishing feature(s) in combination with the other limitations, an output of the intermediate optics produces a virtual foveal image prior to the polarized beam splitter/combiner.
	Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or suggest of the system specifically including, as the distinguishing feature(s) in combination with the other limitations, a single display panel; a polarization filter; a polarization modulator; the beam splitter/combiner working as a polarized beam splitter; wherein light with a first polarization passes through the polarized beam splitter prior to entering the first optics of the first light path, and light with the second polarization is reflected by the polarized beam splitter prior to entering the final optics in the second light path.
	Specifically, with respect to claim 10 is objected to for the same reason as claim 9.
Specifically, with respect to claim 11 is objected to for the same reason as claim 9.
Specifically, with respect to claim 12 is objected to for the same reason as claim 9.

The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding claim 14, the closest prior art Wilson (US 10,140,695) teaches 
a system (see fig. 7) comprising,
a foveal display (col. 14; lines 50-60, discusses the compound display assembly of fig. 7 is an embodiment of the compound display assembly 300 of fig. 3, therefore, high resolution inset display 705) outputting foveal image data (image light traveling through the group 710 of optical elements); 
a first light path for foveal image data (col. 14; lines 50-60, discusses the compound display assembly of fig. 7 is an embodiment of the compound display assembly 300 of fig. 3, therefore, high resolution inset display 705 and image light traveling through the group 710 of optical elements), the first light path including,
first optics (710), 
a steerable element (steering element 715) to steer a position of the foveal image element (col. 14; lines 50-60, discusses the compound display assembly of fig. 7 is an embodiment of the compound display assembly 300 of fig. 3, therefore, high resolution inset display 705 and image light traveling through the group 710 of optical elements) to a particular orientation, and foveal final optics (lens 735); 
a field display (peripheral display 725) outputting field image data (light from the peripheral display 725); 
a second light path for the field image data (light from the peripheral display 725), the second light path including a field final optics (lens 735).
However, regarding claim 14, the prior art Wilson taken either singly or in combination fails to anticipate or fairly suggest the system comprising an intermediate optics forming a virtual foveal image, a waveguide to receive the foveal image data from foveal final optics, and the field image data from the field final optics, the waveguide to guide the image data to an out-coupler for display to a user, in combination with all other claim limitation of claim 14.
With respect to claims 15-20, these claims depend on claim 14 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/1/22